JS 44 (Rev 09/10)

                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF MISSOURI

                                                    CIVIL COVER SHEET
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information
contained herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is
authorized for use only in the Western District of Missouri.

The completed cover sheet must be saved as a pdf document and filed as an attachment to the
Complaint or Notice of Removal.

Plaintiff(s):                                                                    Defendant(s):
First Listed Plaintiff:                                                          First Listed Defendant:
The Curators of the University of Missouri ;                                     Dr. Ashim Mitra ;
County of Residence: Boone County                                                County of Residence: Outside This District

                                                                                 Additional Defendants(s):
                                                                                 Ranjana Mitra ;
                                                                                 Mitra Consulting Services, Inc. ;
                                                                                 Auven Therapeutics Management L.L.L.P. ;
                                                                                 A.T. Development Switzerland SARL ;
                                                                                 A.T. Resolve SARL ;
                                                                                 Ocular Technologies SARL ;
                                                                                 Sun Pharmaceutical Industries Ltd. ;
                                                                                 Sun Pharmaceutical Industries Inc. ;
                                                                                 Sun Pharma Global FZE ;
                                                                                 Sun Pharma Switzerland Ltd. ;


County Where Claim For Relief Arose: Jackson County

Plaintiff's Attorney(s):                                                         Defendant's Attorney(s):
Adam P. Seitz ( The Curators of the University of Missouri)
Erise IP, P.A.
7015 College Blvd., Suite 700
Overland Park, Kansas 66211
Phone: 913-777-5600
Fax: 913-777-5601
Email: adam.seitz@eriseip.com

Jason R. Mudd ( The Curators of the University of Missouri)
Erise IP, P.A.
7015 College Blvd., Suite 700
Overland Park, Kansas 66211
Phone: 913-777-5600
Fax: 913-777-5601
Email: jason.mudd@eriseip.com

Michelle L. Marriott ( The Curators of the University of Missouri)
Erise IP, P.A.
7015 College Blvd., Suite 700
Overland Park, Kansas 66211

                      Case 4:19-cv-00143-GAF Document 1-3 Filed 02/26/19 Page 1 of 2
Phone: 913-777-5600
Fax: 913-777-5601
Email: michelle.marriott@eriseip.com


Basis of Jurisdiction: 3. Federal Question (U.S. not a party)

Citizenship of Principal Parties (Diversity Cases Only)
    Plaintiff: N/A
    Defendant: N/A


Origin: 1. Original Proceeding

Nature of Suit: 830 Patent
Cause of Action: Correction of Inventorship under 35 U.S.C. 256, Declaration of Ownership, Breach of
Contract, Tortious Interference, Fraudulent Misrepresentation, Breach of Duty of Loyalty, Equitable
Accounting, Unjust Enrichment
Requested in Complaint
    Class Action: Not filed as a Class Action
    Monetary Demand (in Thousands):
    Jury Demand: Yes
    Related Cases: Is NOT a refiling of a previously dismissed action



Signature: /s/ Adam P. Seitz

Date: February 26, 2019
      If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the
      updated JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                        Case 4:19-cv-00143-GAF Document 1-3 Filed 02/26/19 Page 2 of 2
